      Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 1 of 68




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                MDL NO. 2724
IN RE: GENERIC                                  16-MD-2724
PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                    HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                       LEAD CASE: 16-DX-27240
                                                DIRECT CASE: 16-DX-27241
ALL DOXYCYCLINE DIRECT PURCHASER
ACTIONS

AHOLD USA, INC.; CESAR CASTILLO,
INC.; FWK HOLDINGS, L.L.C.; KPH
HEALTHCARE SERVICES, INC., a/k/a/
KINNEY DRUGS, INC.; and ROCHESTER
DRUG CO-OPERATIVE, INC.; on behalf of
themselves and all others similarly situated,
                             Plaintiffs,
v.
ACTAVIS HOLDCO U.S., INC.;
HERITAGE PHARMACEUTICALS, INC.;
MAYNE PHARMA USA, INC.; MYLAN
INC.; MYLAN PHARMACEUTICALS
INC.; PAR PHARMACEUTICALS, INC.;
SUN PHARMACEUTICAL INDUSTRIES,
INC.; and WEST-WARD
PHARMACEUTICALS CORP.,
                             Defendants.

      ANSWER OF DEFENDANT HERITAGE PHARMACEUTICALS INC. TO
      CONSOLIDATED DIRECT PURCHASER CLASS ACTION COMPLAINT
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 2 of 68




       Defendant Heritage Pharmaceuticals Inc.(“Heritage”), by and through its undersigned

counsel, hereby answers Plaintiffs’ Consolidated Direct Purchaser Class Action Complaint

(Dkts. 82 [redacted], 83 [unredacted]) (August 15, 2017) (the “Complaint”) in the above-

captioned action as follows:

                                      GENERAL DENIAL

       Except as expressly admitted, Heritage denies each and every factual allegation contained

in the Complaint. Furthermore, Heritage denies all allegations contained in the Complaint to the

extent that they assert or suggest, individually or collectively, that Heritage engaged in any

actionable conduct or is otherwise liable to Plaintiffs or the putative class or any proposed

member thereof.

       In addition, the Complaint contains headings, some of which characterize certain actions

or events. Because they are not set forth in numbered paragraphs, the headings are not properly

pleaded facts that require a response. To the extent that any headings contain factual allegations

that require a response, Heritage denies the allegations set forth therein.

       The Complaint also contains footnotes. Heritage treats footnotes as being contained in

the numbered Paragraph in which they appear, and Heritage’s answer to a numbered Paragraph

in the Complaint includes, to the extent necessary, its answer to any footnotes that appear in that

numbered Paragraph.

       Heritage avers that, by filing this Answer, Heritage does not waive, and hereby expressly

preserves, all defenses, notwithstanding any other order of this Court.

       Additionally, the Complaint contains numerous legal arguments and conclusions as to

which no response is required. Heritage’s Answer responds only to the Complaint’s factual

allegations.



                                                  2
        Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 3 of 68




                                     SPECIFIC RESPONSES

       1.      To the extent that Paragraph 1 asserts legal conclusions, no response is required.

To the extent Paragraph 1 contains factual allegations requiring a response, Heritage denies the

allegations, except admits that Plaintiffs purport to assert the action to which Paragraph 1 refers

and that Plaintiffs purport to use the term “Defendant” or “Defendants” throughout the

Complaint to refer to the defendants named specifically in the Complaint, all of the named

Defendants’ predecessors, including those merged with or acquired by the named Defendants

and each named Defendants’ wholly owned or controlled subsidiaries or affiliates that played a

material role in the alleged conduct. Heritage further denies that all Plaintiffs purchased generic

doxycycline hyclate directly from Heritage, denies knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations concerning other parties, denies that the lawsuit

has any merit, denies the assertion that the case may proceed as a class action, and denies that the

class definition is appropriate.

       2.      To the extent that Paragraph 2 asserts legal conclusions, no response is required.

Heritage admits that the entry of generic versions of branded drugs often reduces prices, but

denies that the allegations contained in Paragraph 2 present a complete, fair, and accurate

description of the matters described therein. To the extent that Paragraph 2 contains other factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph 2,

except denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

       3.      To the extent that Paragraph 3 asserts legal conclusions, no response is required.

Heritage admits that Plaintiffs purport to bring claims under Section 1 of the Sherman Act, 15

U.S.C. § 1. To the extent that Paragraph 3 contains additional factual allegations about Heritage




                                                   3
           Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 4 of 68




that require a response, Heritage denies the allegations in Paragraph 3, except denies knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations concerning

other parties.

           4.    To the extent that Paragraph 4 asserts legal conclusions, no response is required.

To the extent that Paragraph 4 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 4, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           5.    Heritage admits that Doxycycline is tetracycline antibiotic. Heritage admits that

the World Health Organization published the website referenced in footnote 2, and Heritage

refers to that article, which speaks for itself, for a complete and accurate account of its contents.

To the extent that paragraph 5 contains additional factual allegations about Heritage that require

a response, Heritage denies the allegations in Paragraph 5, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           6.    To the extent that Paragraph 6 asserts legal conclusions, no response is required.

Heritage admits that Doxycycline hyclate is available in capsule or tablet form and in different

formulations, such as regular release (“RR”) and delayed release (“DR”). Heritage admits that it

sold Doxycycline hyclate DR and that Doxycycline hyclate DR sold by Heritage is dispensed

with an accompanying package insert for the end customer as referenced in footnote 3, and

Heritage refers to the text of those inserts, which speak for themselves, for a complete and

accurate account of their contents. To the extent that Paragraph 6 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph 6,

except denies knowledge or information sufficient to form a belief as to the truth or falsity of the




                                                   4
        Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 5 of 68




allegations concerning other parties.

        7.      To the extent that Paragraph 7 asserts legal conclusions, no response is required.

Heritage admits that the U.S. Government Accountability Office published the report referenced

in footnote 4, and Heritage refers to that report, which speaks for itself, for a complete and

accurate account of its contents. To the extent that Paragraph 7 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph 7,

except denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

        8.      To the extent that Paragraph 8 asserts legal conclusions, no response is required.

Heritage denies the allegations in Paragraph 8, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        9.      To the extent that Paragraph 9 asserts legal conclusions, no response is required.

Heritage admits that the Generic Pharmaceutical Association (“GPhA”), the Healthcare

Distribution Management Association (“HDMA”), the Minnesota Multistate Contracting

Alliance for Pharmacy (“MMCAP”), the National Association of Chain Drug Stores

(“NACDS”), Efficient Collaborative Retail Marketing (“ECRM”), and the National Pharmacy

Forum (“NPF”) are industry trade associations. Heritage admits the existence of the publication

referenced in footnote 5, and Heritage refers to that publication, which speaks for itself, for a

complete and accurate account of its contents. To the extent that Paragraph 9 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 9, except denies knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning other parties.

        10.     To the extent that Paragraph 10 asserts legal conclusions, no response is required.




                                                   5
        Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 6 of 68




Heritage admits the existence of investigations concerning the generic pharmaceutical industry

by the Department of Justice’s Antitrust Division and certain state attorneys general. Heritage

admits that former Heritage executives Jeffrey Glazer and Jason Malek pleaded guilty to two

felony charges, and Heritage refers to the text of their plea agreements, which speak for

themselves, for a complete and accurate account of their contents. To the extent that Paragraph

10 contains additional factual allegations about Heritage that require a response, Heritage denies

the allegations in Paragraph 10, except denies knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations concerning other parties.

        11.     To the extent that Paragraph 11 asserts legal conclusions, no response is required.

Heritage admits that the National Community Pharmacists Association published the

correspondence referenced in footnote 6, and Heritage refers to that published correspondence,

which speaks for itself, for a complete and accurate account of its contents. To the extent that

Paragraph 11 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 11, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        12.     Heritage admits that the DOJ filed criminal informations against former Heritage

executives Jeffrey Glazer and Jason Malek on December 12, 2016 and December 13, 2016,

respectively, in the United States District Court for the Eastern District of Pennsylvania, and

Heritage refers to the text of those documents, which speak for themselves, for a complete and

accurate account of their contents. To the extent that Paragraph 12 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

12, except denies knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations concerning other parties.




                                                   6
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 7 of 68




       13.     Heritage admits that Glazer and Malek pleaded guilty to two felony charges, and

Heritage refers to the text of their plea agreements, which speak for themselves, for a complete

and accurate account of their contents. Heritage refers to the text of the transcript of the plea

hearing that is cited in footnote 7, which speaks for itself, for a complete and accurate account of

its contents. To the extent that Paragraph 13 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 13, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       14.     Heritage admits that Glazer and Malek pleaded guilty to two felony charges, and

Heritage refers to the text of their plea agreements, which speak for themselves, for a complete

and accurate account of their contents. Heritage refers to the text of the transcript of the plea

hearing that is cited in footnote 8, which speaks for itself, for a complete and accurate account of

its contents. To the extent that Paragraph 14 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 14, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       15.     Heritage admits that DOJ filed a motion to stay discovery referenced in footnote

9, and Heritage refers to that motion, which speaks for itself, for a complete and accurate account

of its contents. To the extent that Paragraph 15 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 15, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       16.     Heritage admits that a coalition of state attorneys general have sued Heritage and




                                                  7
           Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 8 of 68




other generic pharmaceutical companies. Heritage refers to the complaints filed by those state

attorneys general, which speak for themselves, for a complete and accurate account of their

contents. Heritage admits that it has been reported that Glazer and Malek entered into settlement

agreements with the attorneys general, and Heritage refers to those agreements, which would

speak for themselves, for a complete and accurate account of their contents. Heritage admits that

Connecticut Attorney General George Jepsen made a statement referenced in footnote 11, and

Heritage refers to that article, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 16 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 16, except denies knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations concerning

other parties.

           17.   Heritage admits that Pfizer issued the SEC filing referenced in Paragraph 17, and

Heritage refers to that filing, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 17 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 17, except denies knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations concerning

other parties.

           18.   To the extent that Paragraph 18 asserts legal conclusions, no response is required.

To the extent that Paragraph 18 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 18, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           19.   Paragraph 19 sets forth legal conclusions to which no response is required. To the




                                                  8
        Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 9 of 68




extent that Paragraph 19 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 19, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        20.     To the extent that Paragraph 20 asserts legal conclusions, no response is required.

Heritage admits that Plaintiffs purport to assert claims under Section 1 of the Sherman Act, 15

U.S.C. § 1, and seek to recover alleged damages. Heritage denies the remaining allegations in

Paragraph 20.

        21.     Paragraph 21 sets forth legal conclusions to which no response is required.

Heritage admits that it transacted business in the United States, including within this District.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

        22.     Paragraph 22 asserts legal conclusions to which no response is required. Heritage

does not contest personal jurisdiction within this District and thus, for purposes of this action,

admits that it transacted business within this District. To the extent that Paragraph 22 contains

additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 22, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

        23.     Paragraph 23 asserts legal conclusions to which no response is required. Heritage

admits that this Court has personal jurisdiction over Heritage. Heritage admits that it

participated in the sale of Doxycycline hyclate DR in the United States. To the extent that

Paragraph 23 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 23, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.




                                                   9
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 10 of 68




           24.   To the extent that Paragraph 24 asserts legal conclusions, no response is required.

Heritage admits that Ahold purchased Doxycycline hyclate DR from Heritage. To the extent that

Paragraph 24 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 24, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           25.   To the extent that Paragraph 25 asserts legal conclusions, no response is required.

To the extent that Paragraph 25 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 25, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           26.   To the extent that Paragraph 26 asserts legal conclusions, no response is required.

To the extent that Paragraph 26 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 26, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           27.   To the extent that Paragraph 27 asserts legal conclusions, no response is required.

To the extent that Paragraph 27 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 27, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           28.   To the extent that Paragraph 28 asserts legal conclusions, no response is required.

To the extent that Paragraph 28 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 28, except denies knowledge or




                                                  10
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 11 of 68




information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           29.   To the extent that Paragraph 29 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           30.   Heritage admits that it is a Delaware corporation; that its principal place of

business at the time this action was filed was Eatontown, New Jersey; and that it is an indirect

subsidiary of Emcure Pharmaceuticals Limited, which is a pharmaceutical company based in

India. Heritage admits that it sold Doxycycline hyclate DR in this District and in other places in

the United States. To the extent that Paragraph 30 contains additional factual allegations about

Heritage that require a response, Heritage denies those allegations.

           31.   To the extent that Paragraph 31 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           32.   To the extent that Paragraph 32 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           33.   To the extent that Paragraph 33 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           34.   To the extent that Paragraph 34 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.




                                                  11
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 12 of 68




           35.   To the extent that Paragraph 35 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           36.   To the extent that Paragraph 36 asserts legal conclusions, no response is required.

Heritage is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           37.   To the extent that Paragraph 37 asserts legal conclusions, no response is required.

To the extent that Paragraph 37 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 37, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           38.   Paragraph 38 asserts legal conclusions that do not require a response. To the

extent that Paragraph 38 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 38, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           39.   Paragraph 39 asserts legal conclusions that do not require a response. To the

extent that Paragraph 39 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 39, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties

           40.   To the extent that Paragraph 40 asserts legal conclusions, no response is required.

To the extent that Paragraph 40 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 40, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other




                                                  12
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 13 of 68




parties. Heritage further reserves the right to object to further amendments to the Complaint.

           41.   Paragraph 41 asserts legal conclusions that do not require a response. To the

extent that Paragraph 41 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 41, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           42.   Paragraph 42 asserts legal conclusions that do not require a response. To the

extent that Paragraph 42 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 42, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           43.   Paragraph 43 asserts legal conclusions that do not require a response. To the

extent that Paragraph 43 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 43, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           44.   Heritage admits that it sold Doxycycline hyclate DR in the United States. To the

extent that Paragraph 44 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 44, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           45.   Heritage admits that Doxycycline hyclate DR is produced by or on behalf of

Heritage outside of the United States. To the extent that Paragraph 45 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

45, except denies knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations concerning other parties.




                                                  13
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 14 of 68




           46.   To the extent that Paragraph 46 asserts legal conclusions, no response is required.

Heritage admits that it sold Doxycycline hyclate DR in the United States at times during the

purported Class Period, but denies that class adjudication is proper or that the proposed Class

Period is appropriate. To the extent that Paragraph 46 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 46, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           47.   To the extent that Paragraph 47 asserts legal conclusions, no response is required.

To the extent that Paragraph 47 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 47, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           48.   To the extent that Paragraph 48 asserts legal conclusions, no response is required.

To the extent that Paragraph 48 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 48, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           49.   To the extent that Paragraph 49 asserts legal conclusions, no response is required.

To the extent that Paragraph 49 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 49, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           50.   To the extent that Paragraph 50 asserts legal conclusions, no response is required.




                                                  14
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 15 of 68




To the extent that Paragraph 50 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 50, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           51.   To the extent that Paragraph 51 asserts legal conclusions, no response is required.

Heritage admits that generic drugs often provide a lower-cost but bioequivalent alternative to

brand drugs, that the Food and Drug Administration (“FDA”) requires rigorous testing, and that

generics must have the same amount of active ingredient and must be “therapeutically

equivalent” to the brand. Heritage is without knowledge or information sufficient to form a

belief as to patients’ expectations. Heritage admits the existence of the publication referenced in

footnote 13, and refers to that publications, which speaks for itself, for a complete and accurate

account of its contents. To the extent that Paragraph 51 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 51, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties, and denies that the allegations contained in Paragraph 51

present a complete, fair, and accurate description of the matters described therein.

           52.   To the extent that Paragraph 52 asserts legal conclusions, no response is required.

Heritage admits that the Hatch-Waxman Act provides requirements for sellers of generic

pharmaceuticals. Heritage is without knowledge or information sufficient to form a belief as to

whether the purpose of the Hatch-Waxman Act was to encourage the production and sale of

generic drugs. To the extent that Paragraph 52 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 52, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations




                                                  15
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 16 of 68




concerning other parties, and denies that the allegations contained in Paragraph 52 present a

complete, fair, and accurate description of the matters described therein.

       53.     To the extent that Paragraph 53 asserts legal conclusions, no response is required.

To the extent that Paragraph 53 purports to characterize federal law and regulations, Heritage

refers to those laws directly, which speak for themselves, for a complete and accurate account of

their contents. Heritage denies that the allegations contained in Paragraph 53 present a complete,

fair, and accurate description of the matters described therein.

       54.     To the extent that Paragraph 54 asserts legal conclusions, no response is required.

To the extent that Paragraph 54 purports to characterize federal and/or state law and regulations,

Heritage refers to those laws directly, which speak for themselves, for a complete and accurate

account of their contents. Heritage admits that generic versions of brand name drugs generally

are priced below their brand counterparts. To the extent that Paragraph 54 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 54, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties, and denies that the allegations contained in

Paragraph 54 present a complete, fair, and accurate description of the matters described therein.

       55.     To the extent that Paragraph 55 purports to characterize federal law and

regulations, Heritage refers to those laws directly, which speak for themselves, for a complete

and accurate account of their contents. Heritage admits that a generic pharmaceutical entering

into a market in which the branded drug occupies 100% market share is generally priced below

the cost of the branded drug and that the prices for generic pharmaceuticals generally decline as

additional manufacturers begin selling the same generic pharmaceutical. Heritage is without

knowledge or information sufficient to form a belief as to how branded drugs are priced or to the




                                                 16
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 17 of 68




legislative purpose of the Hatch-Waxman Act. To the extent that Paragraph 55 purports to

characterize the findings of economic literature that is not cited in the complaint, the publications

forming that literature speak for themselves, and Heritage denies knowledge or information

sufficient to form a belief as to the truth or falsity of the characterizations in Paragraph 55. To

the extent that Paragraph 55 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 55, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 55 present a complete, fair, and

accurate description of the matters described therein.

       56.     To the extent that Paragraph 56 asserts legal conclusions, no response is required.

Heritage admits that competition among makers of generic pharmaceuticals generally leads to

lower prices than would exist absent competition among makers of generic pharmaceuticals. To

the extent that Paragraph 56 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 56, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 56 present a complete, fair, and

accurate description of the matters described therein.

       57.     To the extent that Paragraph 57 asserts legal conclusions, no response is required.

Heritage admits that the Federal Trade Commission published studies referenced in footnotes 14

and 15, and that the U.S. Congressional Budget Office published a study referenced in footnote

15. Heritage refers to those studies, which speak for themselves, for a complete and accurate

account of their contents. Heritage admits that there are several generic pharmaceutical

companies that have sold formulations of Doxycycline. To the extent that Paragraph 57 contains




                                                 17
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 18 of 68




additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 57, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties, and denies that the allegations

contained in Paragraph 57 present a complete, fair, and accurate description of the matters

described therein.

       58.     Heritage admits that competition among makers of generic pharmaceuticals

generally enables purchasers to purchase generic versions at a lower price than the branded

version of a pharmaceutical. Heritage admits that GPhA published a report referenced in

footnote 16, and refers to that report, which speaks for itself, for a complete and accurate account

of its contents. To the extent that Paragraph 58 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 58, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties, and denies that the allegations contained in Paragraph 58 present a

complete, fair, and accurate description of the matters described therein.

       59.     To the extent that Paragraph 59 asserts legal conclusions, no response is required.

To the extent that Paragraph 59 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 59, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 59 present a complete, fair, and

accurate description of the matters described therein.

       60.     Heritage admits that reports of Wholesale Acquisition Cost (“WAC”) for generic

manufacturers’ drugs are made public through third-party services. To the extent that Paragraph

60 contains additional factual allegations about Heritage that require a response, Heritage denies




                                                  18
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 19 of 68




the allegations in Paragraph 60, except denies knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations concerning other parties, and denies that the

allegations contained in Paragraph 60 present a complete, fair, and accurate description of the

matters described therein.

       61.     To the extent that Paragraph 61 asserts legal conclusions, no response is required.

Heritage admits the existence of the publications referenced in footnotes 18 and 19, and refers to

those publications, which speak for themselves, for a complete and accurate account of their

contents. To the extent that Paragraph 61 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 61, except denies knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations concerning

other parties, and denies that the allegations contained in Paragraph 61 present a complete, fair,

and accurate description of the matters described therein.

       62.     Heritage admits the existence of the publications referenced in footnotes 20, 21,

and 22, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 62 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 62, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties, and denies that the allegations contained in Paragraph 62

present a complete, fair, and accurate description of the matters described therein.

       63.     Heritage admits the existence of the publications referenced in footnotes 23 and

24, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 63 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 63, except




                                                  19
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 20 of 68




denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties, and denies that the allegations contained in Paragraph 63

present a complete, fair, and accurate description of the matters described therein.

       64.     To the extent that Paragraph 64 asserts legal conclusions, no response is required.

To the extent that Paragraph 64 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 64, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 64 present a complete, fair, and

accurate description of the matters described therein.

       65.     To the extent that Paragraph 65 asserts legal conclusions, no response is required.

Heritage admits the existence of the publications referenced in footnotes 25, 26 and 27, and

refers to those publications, which speak for themselves, for a complete and accurate account of

their contents. To the extent that Paragraph 65 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 65, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties, and denies that the allegations contained in Paragraph 65 present a

complete, fair, and accurate description of the matters described therein.

       66.     To the extent that Paragraph 66 asserts legal conclusions, no response is required.

To the extent that Paragraph 66 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 66, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 66 present a complete, fair, and

accurate description of the matters described therein.




                                                 20
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 21 of 68




           67.   Heritage admits that on January 9, 2017, Glazer and Malek each pleaded guilty to

two felony charges, and Heritage refers to the text of their plea agreements and the transcripts of

the proceeding at which their guilty pleas were entered, which speak for themselves, for a

complete and accurate account of their contents.

           68.   Heritage admits that the Department of Justice’s grand jury subpoenaed materials

from Heritage, but denies knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning other parties.

           69.   Heritage admits that state attorneys general filed a lawsuit against Heritage and

other defendants, and refers to the amended complaint cited in footnote 28, which speaks for

itself, for a complete and accurate account of its contents.

           70.   Heritage admits the existence of investigations by the Department of Justice’s

Antitrust Division and certain state attorneys general, but denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           71.   To the extent that Paragraph 71 asserts legal conclusions, no response is required.

Heritage admits the existence of the publication referenced in footnote 29, and refers to that

publication, which speaks for itself, for a complete and accurate account of its contents. To the

extent that Paragraph 71 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 71, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           72.   To the extent that Paragraph 72 asserts legal conclusions, no response is required.

To the extent that Paragraph 72 contains additional factual allegations about Heritage that require

a response, Heritage denies the allegations in Paragraph 72, except denies knowledge or




                                                  21
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 22 of 68




information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 72 present a complete, fair, and

accurate description of the matters described therein.

           73.   To the extent that Paragraph 73 asserts legal conclusions, no response is required.

To the extent that Paragraph 73 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 73, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 73 present a complete, fair, and

accurate description of the matters described therein.

           74.   To the extent that Paragraph 74 asserts legal conclusions, no response is required.

To the extent that Paragraph 74 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 74, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           75.   To the extent that Paragraph 75 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 75, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           76.   To the extent that Paragraph 76 asserts legal conclusions, no response is required.

To the extent that Paragraph 76 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 76, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 76 present a complete, fair, and




                                                  22
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 23 of 68




accurate description of the matters described therein.

           77.   To the extent that Paragraph 77 asserts legal conclusions, no response is required.

To the extent that Paragraph 77 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 77, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 77 present a complete, fair, and

accurate description of the matters described therein.

           78.   To the extent that Paragraph 78 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 78, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           79.   To the extent that Paragraph 79 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 79, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           80.   To the extent that Paragraph 80 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 80, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           81.   To the extent that Paragraph 81 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 81, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.




                                                  23
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 24 of 68




           82.   To the extent that Paragraph 82 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 82, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           83.   To the extent that Paragraph 83 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 83, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           84.   To the extent that Paragraph 84 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 84, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           85.   To the extent that Paragraph 85 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 85, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           86.   To the extent that Paragraph 86 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 86, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           87.   To the extent that Paragraph 87 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 87, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other




                                                 24
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 25 of 68




parties.

           88.   To the extent that Paragraph 88 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 88, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           89.   To the extent that Paragraph 89 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 89, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           90.   To the extent that Paragraph 90 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 90, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           91.   To the extent that Paragraph 91 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 91, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 91 present a complete, fair, and

accurate description of the matters described therein.

           92.   To the extent that Paragraph 92 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 92, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           93.   To the extent that Paragraph 93 asserts legal conclusions, no response is required.




                                                  25
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 26 of 68




Heritage admits the existence of the publications referenced in footnotes 32 and 33, and refers to

those publications, which speak for themselves, for a complete and accurate account of their

contents. To the extent that Paragraph 93 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 93, except denies knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations concerning

other parties, and denies that the allegations contained in Paragraph 93 present a complete, fair,

and accurate description of the matters described therein.

           94.   To the extent that Paragraph 94 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 94, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           95.   Heritage admits the existence of the publications referenced in footnotes 38, 39

and 40, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 95 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 95, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           96.   Heritage admits the existence of the publications referenced in footnotes 41, 42,

and 43, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 96 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 96, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.




                                                 26
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 27 of 68




           97.    To the extent that Paragraph 97 asserts legal conclusions, no response is required.

To the extent that Paragraph 97 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 97, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           98.    To the extent that Paragraph 98 asserts legal conclusions, no response is required.

To the extent that Paragraph 98 contains factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 98, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           99.    To the extent that Paragraph 99 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 99, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           100.   To the extent that Paragraph 100 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 100, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           101.   To the extent that Paragraph 101 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 101, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           102.   Heritage is without knowledge or information sufficient to form a belief as to the




                                                   27
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 28 of 68




truth of the factual allegations in Paragraph 102 and, on that basis, denies those allegations.

       103.    Heritage admits that it sold Doxycycline hyclate DR. To the extent that

Paragraph 103 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 103, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties, and

denies that the allegations contained in Paragraph 103 present a complete, fair, and accurate

description of the matters described therein.

       104.    To the extent that Paragraph 104 asserts legal conclusions, no response is

required. To the extent that Paragraph 104 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 104, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 104 present a complete, fair, and

accurate description of the matters described therein.

       105.    To the extent that Paragraph 105 asserts legal conclusions, no response is

required. Heritage admits that it sold Doxycycline hyclate DR. To the extent that Paragraph 105

contains additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 105, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties, and denies that the allegations

contained in Paragraph 105 present a complete, fair, and accurate description of the matters

described therein.

       106.    To the extent that Paragraph 106 asserts legal conclusions, no response is

required. Heritage admits that allegations in the State AGs’ complaint indicate that certain

Heritage employees at times reached out to certain competitors concerning competition on




                                                  28
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 29 of 68




certain drugs. To the extent that Paragraph 106 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 106, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties, and denies that the allegations contained in Paragraph 106 present a

complete, fair, and accurate description of the matters described therein.

       107.    To the extent that Paragraph 107 asserts legal conclusions, no response is

required. Heritage admits that in 2013 and 2014, Malek was the President of Heritage and

Glazer was the CEO and Chairman of Heritage. Heritage admits that in 2014, Glazer and Malek

instructed certain Heritage employees to contact certain competitors concerning certain drugs

and that certain Heritage employees contacted certain competitors and reached agreements

related to price competition concerning certain drugs. Heritage denies that it reached any

agreement regarding price competition concerning Doxycycline hyclate DR. Heritage denies the

remaining factual allegations in Paragraph 107.

       108.    Heritage admits that Glazer exchanged emails with a Mylan executive in May

2013 and that the Mylan executive responded with a phone number where he could be reached in

England. To the extent that Paragraph 108 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 108, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties, and denies that the allegations contained in Paragraph 108 present a

complete, fair, and accurate description of the matters described therein.

       109.    To the extent that Paragraph 109 asserts legal conclusions, no response is

required. To the extent that Paragraph 109 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 109, except denies knowledge or




                                                  29
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 30 of 68




information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 109 present a complete, fair, and

accurate description of the matters described therein.

       110.    To the extent that Paragraph 110 asserts legal conclusions, no response is

required. To the extent that Paragraph 110 contains factual allegations about Heritage that

require a response, Heritage denies the remaining allegations in Paragraph 110, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties, and denies that the allegations contained in Paragraph 110 present a

complete, fair, and accurate description of the matters described therein.

       111.    To the extent that Paragraph 111 asserts legal conclusions, no response is

required. Heritage admits that it submitted a bid on Doxycycline hyclate DR to Econdisc

Contracting Solutions in January 2015, but denies that Heritage submitted such a bid in

accordance with an agreement with Mayne not to compete. Heritage admits that it did not

submit a bid on Doxycycline hyclate DR to a large pharmacy chain in September 2015, but

denies that it did so in accordance with an agreement with Mayne not to compete. To the extent

that Paragraph 111 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 111, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties, and

denies that the allegations contained in Paragraph 111 present a complete, fair, and accurate

description of the matters described therein.

       112.    To the extent that Paragraph 112 asserts legal conclusions, no response is

required. To the extent that Paragraph 112 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 112, except denies knowledge or




                                                  30
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 31 of 68




information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 112 present a complete, fair, and

accurate description of the matters described therein.

        113.    Heritage admits that certain of its employees and former employees have attended

industry meetings attended by other Defendants. Heritage denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        114.    To the extent that Paragraph 114 asserts legal conclusions, no response is

required. To the extent that Paragraph 114 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 114, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 114 present a complete, fair, and

accurate description of the matters described therein.

        115.    To the extent that Paragraph 115 asserts legal conclusions, no response is

required. To the extent that Paragraph 115 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 115, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 115 present a complete, fair, and

accurate description of the matters described therein.

        116.    To the extent that Paragraph 116 asserts legal conclusions, no response is

required. To the extent that Paragraph 116 contains factual allegations about Heritage that

require a response, Heritage denies that it entered into an agreement with competitors related to

price competition for Doxycycline hyclate DR and denies the allegations in Paragraph 116,

except denies knowledge or information sufficient to form a belief as to the truth or falsity of the




                                                  31
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 32 of 68




allegations concerning other parties, and denies that the allegations contained in Paragraph 116

present a complete, fair, and accurate description of the matters described therein.

       117.    To the extent that Paragraph 117 asserts legal conclusions, no response is

required. To the extent that Paragraph 117 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 117, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 117 present a complete, fair, and

accurate description of the matters described therein.

       118.    To the extent that Paragraph 118 asserts legal conclusions, no response is

required. To the extent that Paragraph 118 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 118, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 118 present a complete, fair, and

accurate description of the matters described therein.

       119.    To the extent that Paragraph 119 asserts legal conclusions, no response is

required. Heritage admits the existence of the publications referenced in footnotes 46 and 47,

and refers to those publications, which speak for themselves, for a complete and accurate account

of their contents. To the extent that Paragraph 119 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 119, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties, and denies that the allegations contained in Paragraph 119 present a

complete, fair, and accurate description of the matters described therein.

       120.    To the extent that Paragraph 120 asserts legal conclusions, no response is




                                                 32
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 33 of 68




required. Heritage admits that it or certain of its employees have been members of certain trade

associations and attended certain of their events. Heritage denies the remaining allegations in

Paragraph 120, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties, and denies that the allegations contained in

Paragraph 120 present a complete, fair, and accurate description of the matters described therein.

           121.   Heritage admits that the GPhA is now called the Association for Accessible

Medicines. Heritage admits the existence of the website cited in footnote 48, and refers to that

website, which speaks for itself, for a complete and accurate account of its contents. Heritage

denies the remaining factual allegations in Paragraph 121, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           122.   Heritage admits the existence of the website cited in footnote 49, and refers to that

website, which speaks for itself, for a complete and accurate account of its contents. To the

extent that Paragraph 122 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 122, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           123.   Heritage admits that Glazer served on GPhA’s Board of Directors at some point

during the purported Class Period when he was employed by Heritage. To the extent that

Paragraph 123 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 123, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

           124.   Heritage admits that Glazer served on GPhA’s Board of Directors and was




                                                   33
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 34 of 68




Heritage’s CEO in 2012. To the extent that Paragraph 124 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 124, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           125.   Heritage admits that Glazer served on GPhA’s Board of Directors and was

Heritage’s CEO in 2013. To the extent that Paragraph 125 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 125, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           126.   Heritage admits that Glazer served on GPhA’s Board of Directors and was

Heritage’s CEO in 2014. To the extent that Paragraph 126 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 126, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           127.   Heritage admits that Glazer served on GPhA’s Board of Directors and was

Heritage’s CEO in 2015. To the extent that Paragraph 127 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 127, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           128.   To the extent that Paragraph 128 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 128, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.




                                                  34
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 35 of 68




        129.    Heritage admits that it was a regular member of the GPhA during the purported

Class Period. Heritage admits the existence of the publication referenced in footnote 50, and

refers to that publication, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 129 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 129, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

        130.    Heritage admits that the NACDS is the National Association of Chain Drug

Stores and that it holds industry events, including annual and regional conferences, that certain

Heritage employees have attended. To the extent that Paragraph 130 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

130, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

        131.    Heritage admits that the HDMA, which was the Healthcare Distribution

Management Association, is now called the HDA, which is the Healthcare Distribution Alliance.

Heritage admits the existence of the website cited in footnote 51, and refers to that website,

which speaks for itself, for a complete and accurate account of its contents. Heritage admits that

it was a member of HDMA during the purported Class Period. To the extent that Paragraph 131

contains additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 131, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

        132.    Heritage admits that MMCAP’s website states that it is a “free, voluntary group

purchasing organization for government facilities that provide healthcare services. MMCAP has




                                                  35
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 36 of 68




been delivering pharmacy and healthcare value to members since 1985. MMCAP’s membership

extends across nearly every state in the nation, delivering volume buying power. Members

receive access to a full range of pharmaceuticals and other healthcare products and services, such

as, medical supplies, influenza vaccine, dental supplies, drug testing, wholesaler invoice

auditing, and returned goods processing.” Heritage refers to MMCAP’s website, which speaks

for itself, for a complete and accurate account of its contents. To the extent that Paragraph 132

contains additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 132, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

        133.    Heritage refers to MMCAP’s Charter, which speaks for itself, for a complete and

accurate account of its contents. To the extent that Paragraph 133 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

133, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

        134.    Heritage admits that ECRM’s website states that it conducts Efficient Program

Planning Sessions that are made up of one-on-one strategic meetings that connect decision

makers in an effort to maximize time, grow sales, and uncover industry trends, and refers to

ECRM’s website, which speaks for itself, for a complete and accurate account of its contents.

        135.    Heritage admits that ECRM’s website, which speaks for itself, references

opportunities available at ECRM annual meetings, and refers to the website for a complete and

accurate account of its contents. To the extent that Paragraph 135 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

135, except denies knowledge or information sufficient to form a belief as to the truth or falsity




                                                  36
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 37 of 68




of the allegations concerning other parties.

        136.    Heritage denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties.

        137.    Heritage admits that certain meetings and events hosted by the GPhA, HDMA,

ECRM, NACDS, and MMCAP occurred during the purported Class Period, that certain Heritage

employees attended some of those meetings and events, and that two Heritage employees—

Glazer and Malek—had price-setting authority for Heritage. To the extent that Paragraph 137

contains additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 137, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

        138.    Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Bethesda, MD in October 2012. To the extent that Paragraph 138 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 138, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

        139.    Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Orlando, FL in February 2013. To the extent that Paragraph 139 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 139, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

        140.    Heritage admits that certain employees of Heritage attended the ECRM meeting

in Dallas, TX in February 2013. Heritage is without knowledge or information sufficient to form

a belief as to the truth of the factual allegation in footnote 52 and, on that basis, denies those




                                                  37
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 38 of 68




allegations. To the extent that Paragraph 140 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 140, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

        141.    Heritage admits that at least one employee of Heritage attended the NACDS

meeting in Palm Beach, FL in April 2013. To the extent that Paragraph 141 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 141 and footnote 53, except denies knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations concerning other parties.

        142.    Heritage admits that at least one employee of Heritage attended the HDMA

meeting in Orlando, FL in June 2013. Heritage is without knowledge or information sufficient to

form a belief as to the truth of the factual allegation in footnote 54 and, on that basis, denies

those allegations. To the extent that Paragraph 142 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 142, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

        143.    Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Bethesda, MD in June 2013. To the extent that Paragraph 143 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 143, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

        144.    Heritage admits that at least one employee of Heritage attended the NACDS

meeting in Las Vegas, NV in August 2013. To the extent that Paragraph 144 contains additional




                                                  38
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 39 of 68




factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 144, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

        145.    Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Bethesda, MD in October 2013. To the extent that Paragraph 145 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 145, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

        146.    Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Orlando, FL in February 2014. To the extent that Paragraph 146 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 146, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

        147.    Heritage admits that at least one employee of Heritage attended the ECRM

meeting in Amelia Island, FL in February 2014. To the extent that Paragraph 147 contains

additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 147, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

        148.    Heritage admits that at least one employee of Heritage attended the NACDS

meeting in Scottsdale, AZ in February 2014. To the extent that Paragraph 148 contains

additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 148, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.




                                                  39
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 40 of 68




           149.   To the extent that Paragraph 149 asserts legal conclusions, no response is

required. Heritage admits that, at the May 12-15, 2014 MMCAP National Member Conference,

a Heritage employee met in person and discussed price increase strategies for certain drugs with

certain competitors. Heritage admits that a Heritage employee believed that an agreement was

reached with one competitor related to increasing the price for at least one drug. To the extent

that Paragraph 149 contains additional factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 149. To the extent that Paragraph 149 contains

additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 149, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

           150.   Heritage admits that Heritage employee Anne Sather attended the MMCAP

meeting in May 2014, but denies that Sather was a key executive for generic drug pricing. To

the extent that Paragraph 150 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 150, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           151.   Heritage admits that at least one employee of Heritage attended the HDMA

meeting in Phoenix, AZ in June 2014. To the extent that Paragraph 151 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 151, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

           152.   Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Bethesda, MD in June 2014. To the extent that Paragraph 152 contains additional




                                                  40
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 41 of 68




factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 152, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

           153.   Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 153 and, on that basis, denies those allegations. To

the extent that Paragraph 153 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 153, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           154.   Heritage admits that at least one employee of Heritage attended the GPhA

meeting in Bethesda, MD in October 2014. To the extent that Paragraph 154 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 154, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties.

           155.   Heritage admits that at least one employee of Heritage attended the February 2015

GPhA Annual Meeting in Miami, Florida; the February 2015 ECRM meeting in Destin, Florida;

the April 2015 NACDS Annual Meeting in Palm Beach, Florida; the June 2015 GPhA meeting

in Bethesda, Maryland; the August 2015 NACDS Total Store Expo in Denver, Colorado; the

November 2015 GPhA meeting in Bethesda, Maryland; the June 2016 HDMA BLC in Colorado

Springs, Colorado; and, the August 2016 NACDS 2016 Total Store Expo in Boston,

Massachusetts. Heritage is without knowledge or information sufficient to form a belief as to the

truth of the remaining factual allegations in Paragraph 155 and, on that basis, denies those

allegations.




                                                  41
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 42 of 68




       156.    To the extent that Paragraph 156 asserts legal conclusions, no response is

required. Heritage admits that State Attorneys Generals filed a complaint against Heritage and

other defendants, which is referenced in footnote 55, and refers to that complaint, which speaks

for itself, for a complete and accurate account of its contents. Heritage admits that certain

Heritage employees, at certain conferences and trade shows, discussed their respective

businesses and customers with representatives from certain other Defendants, including price

competition. Heritage admits that certain Heritage employees attended social events that

accompanied certain conferences and trade shows. To the extent that Paragraph 156 contains

additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 156, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties, and denies that the allegations

contained in Paragraph 156 present a complete, fair, and accurate description of the matters

described therein.

       157.    Heritage admits that State Attorneys Generals filed a complaint naming Heritage

referenced in footnote 56, and refers to that complaint, which speaks for itself, for a complete

and accurate account of its contents. Heritage admits that meetings at conferences and trade

shows allowed representatives of certain generic drug manufacturers an opportunity to interact,

including attendance at certain social gatherings that allowed for face-to-face meetings. To the

extent that Paragraph 157 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 157, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 157 present a complete, fair, and

accurate description of the matters described therein.




                                                  42
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 43 of 68




       158.    To the extent that Paragraph 158 asserts legal conclusions, no response is

required. Heritage admits that it is headquartered in New Jersey. To the extent that Paragraph

158 contains additional factual allegations about Heritage that require a response, Heritage

denies the allegations in Paragraph 158, except denies knowledge or information sufficient to

form a belief as to the truth or falsity of the allegations concerning other parties, and denies that

the allegations contained in Paragraph 158 present a complete, fair, and accurate description of

the matters described therein.

       159.    To the extent that Paragraph 159 asserts legal conclusions, no response is

required. Heritage admits that at least one of its employees or former employees attended

gatherings where women who worked in the industry would interact with one another, but denies

that Heritage employees discussed competitively sensitive information during these gatherings.

To the extent that Paragraph 159 asserts additional factual allegations about Heritage that require

a response, Heritage denies the allegations in Paragraph 159, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 159 present a complete, fair, and

accurate description of the matters described therein.

       160.    To the extent that Paragraph 160 asserts legal conclusions, no response is

required. To the extent that Paragraph 160 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 160, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 160 present a complete, fair, and

accurate description of the matters described therein.

       161.    To the extent that Paragraph 161 asserts legal conclusions, no response is




                                                  43
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 44 of 68




required. To the extent that Paragraph 161 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 161, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 161 present a complete, fair, and

accurate description of the matters described therein.

       162.    To the extent that Paragraph 162 asserts legal conclusions, no response is

required. To the extent that Paragraph 162 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 162, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 162 present a complete, fair, and

accurate description of the matters described therein.

       163.    To the extent that Paragraph 163 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 163, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 163 present a complete, fair, and

accurate description of the matters described therein.

       164.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 164 and, on that basis, denies those allegations.

       165.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 165 and, on that basis, denies those allegations.

       166.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 166 and, on that basis, denies those allegations.

       167.    Heritage is without knowledge or information sufficient to form a belief as to the




                                                 44
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 45 of 68




truth of the factual allegations in Paragraph 167 and, on that basis, denies those allegations.

       168.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 168 and, on that basis, denies those allegations.

       169.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 169 and, on that basis, denies those allegations.

       170.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 170 and, on that basis, denies those allegations.

       171.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 171 and, on that basis, denies those allegations.

       172.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 172 and, on that basis, denies those allegations.

       173.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 173 and, on that basis, denies those allegations.

       174.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 174 and, on that basis, denies those allegations.

       175.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 175 and, on that basis, denies those allegations.

       176.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 176 and, on that basis, denies those allegations.

       177.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 177 and, on that basis, denies those allegations.

       178.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 178 and, on that basis, denies those allegations.




                                                 45
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 46 of 68




       179.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 179 and, on that basis, denies those allegations.

       180.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 180 and, on that basis, denies those allegations.

       181.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 181 and, on that basis, denies those allegations.

       182.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 182 and, on that basis, denies those allegations.

       183.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 183 and, on that basis, denies those allegations.

       184.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 184 and, on that basis, denies those allegations.

       185.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 185 and, on that basis, denies those allegations.

       186.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 186 and, on that basis, denies those allegations.

       187.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 187 and, on that basis, denies those allegations.

       188.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 188 and, on that basis, denies those allegations.

       189.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 189 and, on that basis, denies those allegations.

       190.    Heritage is without knowledge or information sufficient to form a belief as to the




                                                 46
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 47 of 68




truth of the factual allegations in Paragraph 190 and, on that basis, denies those allegations.

       191.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 191 and, on that basis, denies those allegations.

       192.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 192 and, on that basis, denies those allegations.

       193.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 193 and, on that basis, denies those allegations.

       194.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 194 and, on that basis, denies those allegations.

       195.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 195 and, on that basis, denies those allegations.

       196.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 196 and, on that basis, denies those allegations.

       197.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 197 and, on that basis, denies those allegations.

       198.    To the extent that Paragraph 198 asserts legal conclusions, no response is

required. Heritage admits the existence of the publication referenced in footnote 61, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent Paragraph 198 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 198, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 198 present a complete, fair, and

accurate description of the matters described therein.




                                                 47
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 48 of 68




           199.   To the extent that Paragraph 199 asserts legal conclusions, no response is

required. Heritage admits the existence of the publication referenced in footnote 62, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent Paragraph 199 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 199, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 199 present a complete, fair, and

accurate description of the matters described therein.

           200.   To the extent that Paragraph 200 asserts legal conclusions, no response is

required. Heritage admits the existence of the publication referenced in footnote 63, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent Paragraph 200 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 200, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 200 present a complete, fair, and

accurate description of the matters described therein.

           201.   To the extent that Paragraph 201 asserts legal conclusions, no response is

required. Heritage admits the existence of the publication referenced in footnote 64, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent that Paragraph 201 contains additional factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 201, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.




                                                  48
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 49 of 68




           202.   Heritage admits the existence of the correspondence referenced in Paragraph 202

and refers to that correspondence, which speaks for itself, for a complete and accurate account of

its contents. Heritage is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties and, on that basis, denies the remaining

allegations.

           203.   Heritage admits that in October 2014, Senator Bernie Sanders and Representative

Elijah E. Cummings wrote to generic drug companies requesting information about prices of

generic drugs, as identified on the website cited in footnote 65. Heritage refers that

correspondence, which speaks for itself, for a complete and accurate account of its contents. To

the extent that Paragraph 203 contains additional factual allegations about Heritage that require a

response, Heritage denies the allegations in Paragraph 203, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           204.   Heritage admits the existence of the publication referenced in footnote 66, and

refers to that publication, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 204 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 204, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

           205.   Heritage admits the existence of the publication referenced in footnote 67, and

refers to that publication, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 205 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 205, except denies




                                                  49
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 50 of 68




knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       206.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 206 and, on that basis, denies those allegations.

       207.    Heritage admits that it received a letter in October 2014 from Senator Sanders and

Representative Cummings that requested, for the time period of January 1, 2012 to October

2014, total gross revenues from Heritage’s sales of Doxycycline Hyclate; the dates, quantities,

purchasers, and prices paid for all sales of Doxycycline Hyclate; total expenses relating to the

sales of Doxycycline Hyclate, as well as the specific amounts for manufacturing, marketing and

advertising, and purchases of active pharmaceutical ingredients, if applicable; sales contracts or

purchase agreements for active pharmaceutical ingredients for Doxycycline Hyclate, including

any agreements relating to exclusivity, if applicable; a description and valuation of the specific

financial and non-financial factors that contributed to Heritage’s decisions to increase the prices

of Doxycycline Hyclate; any cost estimates, profit projections, or other analyses relating to

Heritage’s current and future sales of Doxycycline Hyclate; prices of Doxycycline Hyclate in all

foreign countries or markets, including price information for the countries paying the highest and

lowest prices; and the identity of Heritage official(s) responsible for setting the prices of

Doxycycline Hyclate. Heritage denies that it sold the Doxycycline product about which the

information was sought. To the extent that Paragraph 207 contains additional factual allegations

about Heritage that require a response, Heritage denies the allegations in Paragraph 207, except

denies knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

       208.    Heritage admits the existence of the publications referenced in footnotes 68 and




                                                  50
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 51 of 68




69, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 208 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

208, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

       209.    Heritage admits the existence of the publication referenced in footnote 209, and

refers to that publication, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 209 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 209, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       210.    Heritage is without knowledge or information sufficient to form a belief as to the

truth of the factual allegations in Paragraph 210 and, on that basis, denies those allegations.

       211.    To the extent that Paragraph 211 asserts legal conclusions, no response is

required. Heritage admits that on January 9, 2017, Glazer and Malek each pleaded guilty to two

felony charges, including one concerning Doxycycline hyclate, and Heritage refers to the text of

their plea agreements and the transcripts of the proceeding at which their guilty pleas were

entered, which speak for themselves, for a complete and accurate account of their contents.

Heritage admits the existence of the publications referenced in footnotes 71 and 72, and refers to

those publications, which speak for themselves, for a complete and accurate account of their

contents. To the extent that Paragraph 211 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 211, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations




                                                 51
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 52 of 68




concerning other parties.

       212.    Heritage admits the existence of the publication referenced in footnote 73, and

refers to that publication, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 212 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 212, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       213.    Heritage admits the existence of the publication referenced in footnote 74, and

refers to that publication, which speaks for itself, for a complete and accurate account of its

contents. To the extent that Paragraph 213 contains additional factual allegations about Heritage

that require a response, Heritage denies the allegations in Paragraph 213, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       214.    Heritage admits the existence of the publications referenced in footnotes 75 and

76, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 214 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

214, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

       215.    Heritage admits the existence of the publications referenced in footnotes 77 and

78, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 215 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph




                                                 52
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 53 of 68




215, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           216.   Heritage admits the existence of the publications referenced in footnotes 79 and

80, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 216 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

216, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           217.   Heritage admits the existence of the publications referenced in footnotes 81 and

82, and refers to those publications, which speak for themselves, for a complete and accurate

account of their contents. To the extent that Paragraph 217 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph

217, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

           218.   To the extent that Paragraph 218 asserts legal conclusions, no response is

required. Heritage admits that it has received subpoenas from DOJ and State Attorneys General.

To the extent that Paragraph 218 contains additional factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 218, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           219.   Paragraph 219 asserts legal conclusions that do not require a response. Heritage

admits the existence of the publications referenced in footnotes 83, 84, 85, and 86, and refers to

those publications, which speak for themselves, for a complete and accurate account of their




                                                  53
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 54 of 68




contents.

       220.       Paragraph 220 asserts legal conclusions that do not require a response.

       221.       Paragraph 221 asserts legal conclusions that do not require a response. Heritage

admits the existence of the publications referenced in footnote 87 and in Paragraph 221, and

refers to those publications, which speak for themselves, for a complete and accurate account of

their contents.

       222.       Heritage admits that criminal charges against Glazer and Malek were filed by

DOJ on December 12, 2016, and December 13, 2016, respectively, and admits that on January 9,

2017, Glazer and Malek each pleaded guilty to two felony charges concerning Doxycycline

hyclate and glyburide, and Heritage refers to the text of their plea agreements and the transcripts

of the proceeding at which their guilty pleas were entered, which speak for themselves, for a

complete and accurate account of their contents. Heritage admits that sentencing for both Glazer

and Malek was originally set for April 2017, but the sentencing has been rescheduled.

       223.       To the extent that Paragraph 223 asserts legal conclusions, no response is

required. Heritage admits that the DOJ has intervened in this multidistrict litigation and in a civil

antitrust action related to generic propranolol that has subsequently been consolidated into MDL

2724. Heritage admits the existence of the publications referenced in footnotes 88, 89, and 90,

and refers to those publications, which speak for themselves, for a complete and accurate account

of their contents. To the extent that Paragraph 223 contains additional factual allegations about

Heritage that require a response, Heritage denies the allegations in Paragraph 223, except denies

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

       224.       To the extent that Paragraph 224 asserts legal conclusions, no response is




                                                  54
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 55 of 68




required. Heritage admits the existence of the publication referenced in footnote 91, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent that Paragraph 224 contains additional factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 224, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           225.   To the extent that Paragraph 225 asserts legal conclusions, no response is

required. Heritage admits that Heritage and other defendants were sued by the state attorneys

general, and refers to the complaint filed in that action, which speaks for itself, for a complete

and accurate account of its contents. Heritage admits the existence of the publications referenced

in footnotes 92 and 93, and refers to those publications, which speak for themselves, for a

complete and accurate account of their contents. To the extent that Paragraph 225 contains

additional factual allegations about Heritage that require a response, Heritage denies the

allegations in Paragraph 225, except denies knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations concerning other parties.

           226.   To the extent that Paragraph 226 asserts legal conclusions, no response is

required. Heritage admits the existence of the press release referenced in footnote 94, and refers

to that press release, which speaks for itself, for a complete and accurate account of its contents.

To the extent that Paragraph 226 contains additional factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 226, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           227.   To the extent that Paragraph 227 asserts legal conclusions, no response is




                                                  55
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 56 of 68




required. Heritage admits the existence of the publication referenced in footnote 95, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

           228.   To the extent that Paragraph 228 asserts legal conclusions, no response is

required. Heritage admits the existence of the publication referenced in footnote 96, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent that Paragraph 228 contains additional factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 228, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           229.   To the extent that Paragraph 229 asserts legal conclusions, no response is

required. Heritage admits the existence of the publication referenced in footnote 97, and refers

to that publication, which speaks for itself, for a complete and accurate account of its contents.

To the extent that Paragraph 229 contains additional factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 229, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           230.   Heritage admits that the State AGs and DOJ have acknowledged that their

investigations are ongoing.

           231.   To the extent that Paragraph 231 asserts legal conclusions, no response is

required. To the extent that Paragraph 231 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 231, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and denies that the allegations contained in Paragraph 231 present a complete, fair, and




                                                  56
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 57 of 68




accurate description of the matters described therein.

       232.       To the extent that Paragraph 232 asserts legal conclusions, no response is

required. Heritage admits that developing generic pharmaceuticals involves costs, including the

ANDA-approval process. Heritage admits that it participates in trade associations and attends

events sponsored by trade associations. To the extent that Paragraph 232 contains additional

factual allegations about Heritage that require a response, Heritage denies the allegations in

Paragraph 232, except denies knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations concerning other parties, and denies that the allegations contained in

Paragraph 232 present a complete, fair, and accurate description of the matters described therein.

       233.       Paragraph 233 asserts legal conclusions that do not require a response. To the

extent that Paragraph 233 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 233, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties, and

denies that the allegations contained in Paragraph 233 present a complete, fair, and accurate

description of the matters described therein.

       234.       Paragraph 234 asserts legal conclusions that do not require a response. Heritage

admits plaintiffs purport to bring this action on behalf of a class but denies that class certification

is appropriate.

       235.       Paragraph 235 asserts legal conclusions that do not require a response. To the

extent Paragraph 235 contains factual allegations requiring a response, Heritage denies the

allegations.

       236.       Paragraph 236 asserts legal conclusions that do not require a response. To the

extent Paragraph 236 contains factual allegations requiring a response, Heritage denies the




                                                  57
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 58 of 68




allegations.

       237.    Paragraph 237 asserts legal conclusions that do not require a response. To the

extent Paragraph 237 contains factual allegations requiring a response, Heritage denies the

allegations.

       238.    Paragraph 238 asserts legal conclusions that do not require a response. To the

extent Paragraph 238 contains factual allegations requiring a response, Heritage denies the

allegations.

       239.    Paragraph 239 asserts legal conclusions that do not require a response. To the

extent Paragraph 239 contains factual allegations requiring a response, Heritage denies the

allegations.

       240.    Paragraph 240 asserts legal conclusions that do not require a response. To the

extent Paragraph 240 contains factual allegations requiring a response, Heritage denies the

allegations.

       241.    Paragraph 241 asserts legal conclusions that do not require a response. To the

extent Paragraph 241 contains factual allegations requiring a response, Heritage denies the

allegations.

       242.    Paragraph 242 asserts legal conclusions that do not require a response. To the

extent Paragraph 242 contains factual allegations requiring a response, Heritage lacks sufficient

information to confirm or deny the allegations.

       243.    To the extent that Paragraph 243 asserts legal conclusions, no response is

required. Heritage admits that it sold Doxycycline Hyclate DR to one of the named Plaintiffs

during the purported Class Period. To the extent that Paragraph 243 contains additional factual

allegations about Heritage that require a response, Heritage denies the allegations in Paragraph




                                                  58
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 59 of 68




243, except denies knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties.

        244.    Paragraph 244 asserts legal conclusions that do not require a response. To the

extent that Paragraph 244 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 244, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        245.    Paragraph 245 asserts legal conclusions that do not require a response. To the

extent that Paragraph 245 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 245, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        246.    Paragraph 246 asserts legal conclusions that do not require a response. To the

extent that Paragraph 246 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 246, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.

        247.    Heritage incorporates by reference the preceding paragraphs of this Answer in

response to the allegations in Paragraph 247.

        248.    Paragraph 248 asserts legal conclusions that do not require a response. To the

extent Paragraph 248 contains factual allegations requiring a response, Heritage denies the

allegations.

        249.    To the extent that Paragraph 249 asserts legal conclusions, no response is

required. To the extent that Paragraph 249 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 249, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other




                                                  59
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 60 of 68




parties.

           250.   To the extent that Paragraph 250 asserts legal conclusions, no response is

required. To the extent that Paragraph 250 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 250, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           251.   To the extent that Paragraph 251 asserts legal conclusions, no response is

required. To the extent that Paragraph 251 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 251, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           252.   To the extent that Paragraph 252 asserts legal conclusions, no response is

required. To the extent that Paragraph 252 contains factual allegations about Heritage that

require a response, Heritage denies the allegations in Paragraph 252, except denies knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           253.   Paragraph 253 asserts legal conclusions that do not require a response. To the

extent Paragraph 253 contains factual allegations requiring a response, Heritage denies the

allegations.”

           254.   Paragraph 254 asserts legal conclusions that do not require a response. To the

extent that Paragraph 254 contains factual allegations about Heritage that require a response,

Heritage denies the allegations in Paragraph 254, except denies knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations concerning other parties.




                                                  60
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 61 of 68




        255.    Paragraph 255 asserts legal conclusions that do not require a response. To the

extent Paragraph 255 contains factual allegations requiring a response, Heritage denies the

allegations.”

        The “Wherefore” clause and Prayer for Relief in the Complaint do not require a response.

To the extent a response is required, Heritage denies the allegations and denies that Plaintiffs are

entitled to any relief on any of the claims asserted in the Complaint.

                         SEPARATE AND ADDITIONAL DEFENSES

        Without assuming any burden of any matter not required by law, Heritage asserts the

following affirmative and other defenses, notwithstanding any other order of this Court. These

defenses are pleaded in the alternative, and none constitutes an admission that Heritage is in any

way liable to Plaintiffs, that Plaintiffs have been or will be injured or damaged in any way, or

that Plaintiffs are entitled to any relief whatsoever. As a defense to the Complaint and each and

every allegation contained therein, Heritage asserts:

                                            First Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred because the

Complaint fails to set forth facts sufficient to state a claim for relief against Heritage.

                                           Second Defense

        Plaintiffs, and any putative class members, have not sustained any injury or damage as a

result of any actions allegedly taken by Heritage, and are thus barred from asserting any claims

against Heritage.

                                            Third Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because Plaintiffs have not suffered antitrust injury.




                                                  61
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 62 of 68




                                           Fourth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because the alleged conduct of Heritage was not a proximate cause of the loss or damage, if

any, to Plaintiffs.

                                            Fifth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, to the extent any damages suffered by them were proximately caused, in whole or in part,

by third parties that are neither agents nor employees of Heritage and are not under the control of

Heritage.

                                            Sixth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, to the extent they have failed to mitigate their damages, if any.

                                          Seventh Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because the alleged damages, if any, are impermissibly remote and speculative and because

of the impossibility of ascertaining and allocating the alleged damages. Heritage asserts this

defense in the alternative, to the extent that the Court holds that the issue is properly a matter for

affirmative defense rather than part of Plaintiffs’ case.

                                           Eighth Defense

        The Complaint and each purported cause of action contained therein is barred, in whole

or in part, because Plaintiffs’, and any putative class members’, damages, if any, were caused by

independent, intervening, and/or superseding events not challenged by the Complaint, including

but not limited to lawful conduct by Heritage.




                                                  62
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 63 of 68




                                                Ninth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because Plaintiffs lack antitrust standing.

                                                Tenth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, by the applicable statute of limitations.

                                              Eleventh Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because Heritage owed no duty to Plaintiffs.

                                               Twelfth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, by Plaintiffs’ own negligence or culpable conduct.

                                              Thirteenth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because the conduct of Heritage was reasonable, based upon independent, legitimate

business and economic justifications, and without any purpose or intent to injure competition.

                                              Fourteenth Defense

        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because Heritage’ actions have not unreasonably restrained trade or tended to destroy

competition in any relevant market and because Heritage’ actions were made in good faith to

meet competition.

                                              Fifteenth Defense

        Heritage is entitled to receive indemnification or contribution from others if it were to

incur liability as a result of this action.



                                                     63
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 64 of 68




                                         Sixteenth Defense

       Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because at all times Heritage acted in accordance with federal, state, and local laws.

                                       Seventeenth Defense

       Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because they have failed to join indispensable parties.

                                        Eighteenth Defense

       Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because the relief sought would result in Plaintiffs’ unjust enrichment.

                                        Nineteenth Defense

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs impermissibly seek to

recover damages on behalf of putative class members who suffered no harm.

                                        Twentieth Defense

       Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because any claimed injury or damage has been offset by benefits or payments Plaintiffs

received.

                                       Twenty-First Defense

       Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because Plaintiffs are prohibited from receiving multiple recoveries or relief for the same

alleged injury.

                                     Twenty-Second Defense

       Plaintiffs’ and any putative class members’ request for attorneys’ fees is inappropriate as

a matter of law and based on the facts of this case.

                                      Twenty-Third Defense



                                                 64
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 65 of 68




        Plaintiffs’ claims, and claims of any putative class members, are barred, in whole or in

part, because they subject Heritage to the risk of unfair, excessive, multiple, or inconsistent

obligations and deprive Heritage of due process of law.

                                        Twenty-Fourth Defense

        Plaintiffs’ claims, and claims of any putative class members, on behalf of a purported

class are barred because Plaintiffs cannot satisfy the prerequisites set forth in Rule 23 of the

Federal Rules of Civil Procedure to maintain this action as a class action, including because there

are not sufficient questions of law or fact that are common to the purported class.

                                         Twenty-Fifth Defense

        Heritage has insufficient knowledge or information upon which to form a basis as to

whether it may have additional, as yet unstated, separate defenses available. Heritage has not

knowingly or intentionally waived any applicable affirmative defenses and reserves the right to

raise additional affirmative defenses as it becomes known to it through discovery in this matter.

Heritage further reserves the right to amend its Answer and/or Affirmative Defenses accordingly

and/or to withdraw Affirmative Defenses that it determines are not applicable during the course

of subsequent discovery.

                                         Twenty-Sixth Defense

        To the extent applicable, Heritage hereby adopts and incorporates by reference any other

defenses asserted or to be asserted by any other Defendant in this action and any other statutory

defenses available to it. Heritage reserves the right to amend this Answer to add, delete, modify

or raise any additional defenses, counterclaims, cross-claims, and third-party claims not asserted

herein based upon legal theories that may be or will be divulged through discovery or through

further legal analysis of Plaintiffs’ position(s) in this litigation.

                                       Twenty-Seventh Defense


                                                    65
       Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 66 of 68




       To the extent applicable, Heritage intends to assert any rights that may accrue to it under

the Antitrust Criminal Penalty Enhancement and Reform Act of 2004.

       Heritage reserves the right to amend this Answer to assert any additional defenses when

and if, in the course of discovery, investigation, or preparation for trial, it becomes appropriate to

assert such defenses.

                                     PRAYER FOR RELIEF

       WHEREFORE, Heritage denies that it is liable to Plaintiffs for any amount and prays as

follows:

       1.      That the Court dismiss the Complaint against Heritage with prejudice;

       2.      That the Court enter judgment in favor of Heritage;

       3.      That this Court award Heritage its costs, attorneys’ fees, and expenses in the

amount and manner permitted by applicable law; and

       4.      That this Court grant Heritage such other and/or further relief as this Court may

deem just and proper.




                                                 66
      Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 67 of 68




Dated: January 31, 2019                   GIBSON, DUNN & CRUTCHER LLP

                                          /s/ D. Jarrett Arp
                                          D. Jarrett Arp
                                          Melanie L. Katsur
                                          Christopher B. Leach
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Ave., NW
                                          Washington, DC 20036-5306
                                          Tel: (202) 955-8500
                                          Fax: (202) 467-0539
                                          jarp@gibsondunn.com
                                          mkatsur@gibsondunn.com
                                          cleach@gibsondunn.com

                                          Eric J. Stock
                                          Indraneel Sur
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, New York 10166
                                          Tel.: (212) 351-4000
                                          Fax: (212) 716-0801
                                          estock@gibsondunn.com
                                          isur@gibsondunn.com

                                          Attorneys for Defendant
                                          Heritage Pharmaceuticals Inc.




                                     67
      Case 2:16-DX-27241-CMR Document 115 Filed 01/31/19 Page 68 of 68




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of January, 2019, I caused the foregoing Answer of

Defendant Heritage Pharmaceuticals Inc.to the Consolidated Direct Purchaser Class Action

Complaint to be served on the attorneys of record in this case by filing the same electronically

with the Court’s ECF system.



Dated: January 31, 2019


                                                                    D. Jarrett Arp
                                                                    D. Jarrett Arp




                                                 1
